The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 27-31 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Meier, DE 348808, which discloses an adjustable inner liner or stump sleeve b, an adjustable outer shell a having a bottom edge (Figure 1) and a top opening for receiving stump sleeve b (machine translation: paragraphs 0001, 0005), a base n connected to the outer shell a (lines 34-36 of translation provided by Applicant), and closure components pulling separated sides of outer shell a to adjustably reduce its width (machine translation: paragraphs 0004-0006).  The system is capable (MPEP § 2114) of imparting substantially (MPEP § 2173.05(b) III D) uniform support and pressure by virtue of the “twofold adjustability” in conjunction with the lamellar spring-like resiliency (paragraph 0005).  Regarding claims 28 and 30-31, the angled offset adapter involves the “pillar” (paragraph 0003) and ratchet assembly depicted in Figure 1 (MPEP § 2125).
Claims 2-3, 5-12, 20-22, and 25-26 are allowed.
Applicant’s remarks do not provide specifics with regard to the claims rejected above, so no further comment is deemed necessary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762. The examiner can normally be reached on Monday through Thursday.  If attempts to reach the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774